THE THIRTEENTH COURT OF APPEALS

                                   13-20-00460-CV


                     IN THE INTEREST OF M.W.M., AN ADULT


                                   On Appeal from the
                    54th District Court of McLennan County, Texas
                         Trial Court Cause No. 2019-1135-C2


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Appellee, THE

STATE OF TEXAS, is exempt from all costs.

      We further order this decision certified below for observance.

February 25, 2021